          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 1 of 15



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA



ANDREA T. ANNESE                            )
                                            )
              Plaintiff,                    )
v.                                          )       Case No: CIV-17-655-C
                                            )
U.S. XPRESS, INC and                        )
GLENN ANDERS,                               )
                                            )
              Defendants.                   )

        PLAINTIFF’S MOTION FOR LEAVE OF COURT TO FILE AN AMENDED
                 COMPLAINT and BRIEF IN SUPPORT THEREOF

        COMES NOW the Plaintiff and respectfully requests leave of Court to file an amended

Complaint to assert additional claims against U.S. XPRESS, INC., in light of the recent opinion

of the Supreme Court of Oklahoma in Fox v. Mize, 2018 OK 75, --- P.3d ---, as corrected (Oct.

2, 2018). 1 Specifically, Plaintiff seeks to amend the Complaint to allege the Defendant, U.S.

Xpress, Inc. may be held liable for negligent hiring, training, retention and supervision of its

employee, Defendant truck driver, Glenn Anders. [As required by this Court’s Local Rule

LCvR15.1, a copy of Plaintiff’s proposed Amended Complaint is attached hereto as Exhibit

“1”.]

        Prior to filing this Motion, Plaintiff’s counsel discussed it with counsel for the

Defendants who have stated Defendants object to Plaintiff’s Motion, thus it is submitted for the

Court’s determination.




1
 The Fox opinion became final and legally binding as of October 17, 2018 when the
Supreme Court issued the mandate in that case.

                                                1
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 2 of 15



                                     I. INTRODUCTION 2

       On or about March 9, 2016 at or near South Morgan Rd. and S.W. 8th Street in

Oklahoma City, Oklahoma County, Oklahoma, Defendant truck driver, Glenn Anders,

negligently drove a tractor-trailer, striking the vehicle operated by Plaintiff, Andrea T. Annese.

Both vehicles were southbound and were stopped side-by-side in the left turn lanes on Morgan

Road at the SW 8th Street intersection. As the light turned green, both vehicles proceeded to

make left hand turns, turning east on SW 8th Street. Defendant truck driver, Glenn Anders,

entered into Plaintiff’s lane with the tractor-trailer striking the passenger side of Plaintiff’s

vehicle. Defendant truck driver, Glenn Anders, then “fled the scene without providing any

information.” The investigating police officer found Defendant truck driver, Glenn Anders,

caused the collision by making an improper left hand turn. The investigating police officer found

no improper action on the part of the Plaintiff. Defendant, Anders, has testified he was driving

in the area on the date and time of the alleged motor vehicle collision but does not recall being

involved in a motor vehicle accident. (Exhibit “2”: Deposition of Defendant Anders, Pg. 222-

225) Additionally, the Corporate Representative for Defendant U.S. Xpress stated he determined

the motor vehicle collision was preventable and that Defendant, Anders, was terminated

following the investigation. (Exhibit “3”: Deposition of David Tomshack, Pg. 152).

       At the time of the collision, Defendant Anders, was a professional tractor-trailer driver,

held a Class A driver’s license and was an employee and/or agent of Defendant, U.S. Xpress,

Inc. The tractor-trailer driven by Defendant truck driver, Glenn Anders, was owned, controlled,

and/or maintained by his employer/master, Defendant, U.S. Xpress, Inc.


2
  The facts contained in this Introduction are taken from the Plaintiff’s Response [Doc.
#17] in opposition to the Motion for Judgment on the Pleadings on Plaintiff’s Direct
Negligence Claims filed by Defendant, U.S. XPRESS, INC. Plaintiff adopts by reference,
pursuant to Fed. R. Civ. P. 10(c), the Response and exhibits filed therewith.
                                                2
             Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 3 of 15



        Plaintiff alleges, inter alia, Defendant, U.S. Xpress, Inc. is vicariously liable for the

negligence of its employee, agent and/or statutory employee, Defendant truck driver, Glenn

Anders, under the theory of respondeat superior. Plaintiff also alleges Defendant, U.S. Xpress,

Inc., negligently entrusted Defendant Anders, with a commercial motor vehicle, and knew or

should have known that Defendant Anders was incompetent and/or reckless driver. Due the

wildly differing opinions on the matter and inconsistency of the court rulings, Plaintiff did not, at

the time of filing the First Amended Complaint, advance a claim that Defendant, U.S. Xpress,

Inc., could be liable for negligent hiring, training, retention and supervision of its employee,

Defendant Anders.

        Plaintiff alleged that as a direct and proximate result of the negligence of the Defendants,

U.S. Xpress, Inc. and Glenn Anders, the Plaintiff, Andrea T. Annese, sustained bodily injuries;

incurred medical expenses; suffered pain and suffering; and has incurred property damage all in

an amount in excess of $75,000.00. Plaintiff also seeks punitive damages in an amount in excess

of $75,000.00 for the acts reflecting reckless disregard for the rights and safety of others and the

Plaintiff.

        On November 14, 2017, Defendant, U.S. Xpress, Inc., filed its Motion [Doc. 14] for an

order granting judgment on the pleadings on Plaintiffs direct negligence claims asserted against

it for alleged “negligent entrustment” - or any other variance of a direct claim of negligence

against it.” [See Defendant’s Motion, p. 1.] Defendant argued that since it had “admitted that Mr.

Anders was its employee and that he was within the scope of employment at the time of the

accident,” then, under the “seminal case of Jordan v. Cates, 1997 OK 9, 935 P.2d 289,” “any

direct claim of negligence against Defendant U.S. Xpress – whether bearing the moniker of

‘negligent entrustment,’ ‘negligent hiring,’ ‘negligent training,’ or the like - is legally moot and

void, and must be dismissed.” [See Defendant’s Motion, pp. 2-3.]
                                                 3
           Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 4 of 15



       Plaintiff response was filed on December 7, 2017 [Doc. 17], where in the Plaintiff

argued, inter alia, Oklahoma law does not support Defendant’s position for the following

reasons:

       [1] Negligent hiring, retention, training, entrustment, and supervision claims are
       well-recognized, distinct and separate causes of action in Oklahoma against an
       employer, which is not based on an employee’s duty to use reasonable care while
       acting on behalf of the employer; but rather is based on an employer’s separate
       and independent duty to use reasonable care in hiring, retaining, and entrusting
       employees to act on its behalf.

       [2] Defendant’s distorted expansion of Jordan has been refuted by the Oklahoma
       Supreme Court in other unreported cases.

       [3] Jordan does not repudiate the broad permission of Fed.R.Civ.P. 8 for Plaintiff
       to proceed to trial in this case, pre-judgment, on multiple separate tort theories.

       [4] Jordan is limited to cases where the employee commits an intentional tort.

[See Plaintiff’s Response, pp. 2-3.]

       On December 28, 2017, this Court issued a Memorandum Opinion and Order [Doc. 18],

denying Defendant, U.S. Xpress, Inc.’s Motion, thereby permitting Plaintiff’s negligent

entrustment claim to proceed along with Plaintiff’s respondeat superior claim.

       According to this Court’s Scheduling Order [Doc. 11], amendments to the pleadings were

required to be filed by November 1, 2017. As noted above, however, the clarification of the law

in Fox v. Mize, 2018 OK 75, was issued by the Oklahoma Supreme Court on October 2, 2018

and became final on October 15, 2018.

       This motion was promptly filed after the Fox opinion became the new binding law on this

issue. Plaintiff now seeks leave of Court to file an amended Complaint to specifically allege the

Defendant, U.S. Xpress, Inc. may be liable for negligent hiring, training, retention and

supervision of its employee, Defendant truck driver, Glenn Anders.

                               II. ARGUMENTS AND AUTHORITIES

                                                4
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 5 of 15



Proposition 1:        Leave to Amend Pleadings Should Be Freely Given When
                      Justice Requires

       Leave to amend pleadings should be freely given when justice requires. Fed.R.Civ.P.

15(a); Foman v. Davis, 371 U.S. 178, 182 (1962)(“Rule 15(a) declares that leave to amend

‘should be freely given when justice so requires’; this mandate is to be heeded.”); United States

v. Hougham, 364 U.S. 310, 316-7 (1960)(“[T]he ordinary liberal rules governing the amendment

of pleadings are applicable. The applicable rule is Rule 15 of the Federal Rules of Civil

Procedure, which was designed to facilitate the amendment of pleadings except where prejudice

to the opposing party would result.”).

       “The Federal Rules reject the approach that pleading is a game of skill in which one

misstep by counsel may be decisive to the outcome and accept the principle that the purpose of

pleading is to facilitate a proper decision on the merits.” Conley v. Gibson, 355 U.S. 41, 48

(1957). “The liberal granting of motions for leave to amend reflects the basic policy that

pleadings should enable a claim to be heard on its merits.” Calderon v. Kansas Department of

Social and Rehabilitation Services, 181 F.3d 1180, 1186 (10th Cir. 1999). “Consistent with this

rule, we have held that ‘[t]he purpose of [Rule 15(a)(2)] is to provide litigants the maximum

opportunity for each claim to be decided on its merits rather than on procedural niceties.’” SCO

Grp., Inc. v. Int’l Bus. Machines Corp., 879 F.3d 1062, 1085 (10th Cir. 2018)(quoting Minter v.

Prime Equipment Co., 451 F.3d 1196, 1204 (10th Cir. 2006). “If the underlying facts or

circumstances relied upon by a plaintiff may be a proper subject of relief, he ought to be afforded

an opportunity to test his claim on the merits.” Foman v. Davis, supra, 371 U.S. at 182. “[T]he

court must be mindful of the spirit of the Federal Rules of Civil Procedure to encourage

decisions on the merits rather than on mere technicalities.” CTI Servs. LLC v. Haremza, No.

09-CV-144-GKF-TLW, 2011 WL 780489, at *1 (N.D. Okla. Feb. 25, 2011)(citing DCD

                                                5
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 6 of 15



Programs, Ltd. v. Leighton, 833 F.2d 183, 186 (9th Cir. 1987)).

       “In the absence of an apparent reason to refuse leave to amend-such as undue delay, bad

faith or dilatory motive, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party, futility of an amendment, etc.- “the leave sought should,

as the rules require, be ‘freely given.’” Triplett v. LeFlore County, 712 F.2d 444, 446 (10th Cir.

1983)(quoting Foman v. Davis, supra).

       “Amendments to pleadings should be allowed with liberality in the absence of

circumstances such as ‘undue delay, bad faith or dilatory motive on the part of the movant, ...

undue prejudice to the opposing party by virtue of allowance of the amendment, (or) futility of

amendment.’” Klipsch, Inc. v. WWR Technology, Inc., 127 F.3d 729, 732 (8th Cir. 1997).

“[P]ublic policy strongly encourages courts to permit amendments” and “[t]he policy of allowing

amendments is to be applied with extreme liberality.” Waldrip v. Hall, 548 F.3d 729, 732 (9th

Cir. 2008) (citations and internal quotation marks omitted), cert. denied, 559 U.S. 1111 (2010).

This rule of liberally allowing amendments to the pleadings has been followed “even before the

adoption of the Rules of Civil Procedure.” Blair v. United States, 147 F.2d 840, 843 (8th Cir.

1945); Schulenberg v. Norton, 49 F.2d 578, 579 (8th Cir. 1931). “The burden of proof of

prejudice is on the party opposing the amendment.” Sanders v. Clemco Industries, 823 F.2d 214,

217 (8th Cir. 1987); Beeck v. Aquaslide ‘N’ Dive Corporation, 562 F.2d 537, 541 (8th Cir. 1977).

       There is no bad faith or dilatory motive in seeking to amend to add the claims to

Plaintiff’s Complaint. There has been no prior attempt, much less “repeated attempts,” to cure

any deficiencies in the Plaintiff’s Complaint. There is no “futility” of the proposed amendment

as the facts and circumstances of this case support the claims sought to be added, which are valid

and recognized under the law and would clearly survive a motion to dismiss.

       Defendants will suffer no prejudice by the amendment and the amended claims arise out
                                                6
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 7 of 15



same facts and subject matter asserting in the original Complaint. “Courts typically find

prejudice only when the amendment unfairly affects the defendants in terms of preparing their

defense to the amendment.” Minter v. Prime Equipment Co., 451 F.3d 1196, 1208 (10th Cir.

2006)(quotation and citation omitted). “Most often, this occurs when amended claims arise out

of a subject matter different from what was set forth in the complaint and raise significant new

factual issues.” Id. The Tenth Circuit has repeatedly held there is no prejudice to the Defendant

where the amendment arises out of the factual assertions or subject matter asserted in the original

Complaint. See, e.g. Minter, 451 F.3d at 1208 (finding no prejudice where new claim relied on

the same factual underpinnings as a claim that had already been asserted); Gillette v. Tansy, 17

F.3d 308, 313 (10th Cir. 1994) (finding no evidence of prejudice when the “Petitioner’s

[amended] claims track the factual situations set forth in his [original] claims”); Childers v.

Indep. Sch. Dist. No. 1, 676 F.2d 1338, 1343 (10th Cir. 1982) (ruling that the district court’s

refusal to allow an amendment was “particularly egregious in this case because the subject

matter of the amendment was already alleged in the complaint”); and R.E.B., Inc. v. Ralston

Purina Co., 525 F.2d 749, 751-52 (10th Cir. 1975) (finding no prejudice when “[t]he

amendments did not propose substantially different issues”).

       While the Scheduling Order guides the subsequent course of the case, “‘total inflexibility

is undesirable.’” Summers v. Missouri Pac. R.R. Sys., 132 F.3d 599, 604 (10th Cir.

1997)(citations omitted). In other words, “rigid adherence to the scheduling order is not

advisable.” Sil-Flo, Inc. v. SHFC, Inc., 917 F.2d 1507, 1519 (10th Cir. 1990), citing Smith

Contracting Corp. v. Trojan Constr. Corp., 192 F.2d 234, 236 (10th Cir. 1951). A failure to

timely amend may be excused if due to oversight, inadvertence or excusable neglect. Id.

       “The fact that a party first learns, through discovery or disclosures, information necessary

for the assertion of a claim after the deadline to amend established in the scheduling order has
                                                7
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 8 of 15



expired constitutes good cause to extend that deadline.” Pumpco, Inc. v. Schenker Int=l, Inc., 204

F.R.D. 667, 668-69 (D. Colo. 2001). As discussed above, the clarification and change to

Oklahoma law only occurred within the last few weeks, thus there is good cause for Plaintiff to

amend the Complaint outside the Court’s Scheduling Order deadline.

Proposition 2:        The Recent Opinion Issued by the Supreme Court of Oklahoma
                      Clarifies Oklahoma Law and Restricts Jordan v. Cates to its Facts

       As this Court knows, Defendant, U.S. Xpress, Inc., like other Defendant employers, who

have been sued for injuries caused by their employees have routinely filed motions to dismiss or

for summary judgment arguing the case of Jordan v. Cates, 1997 OK 9, 935 P.2d 289, limits the

Plaintiff’s causes of action and, indeed, selects the cause of action Plaintiff may pursue. The

Jordan case involved a physical altercation between a store employee and customer in which the

customer was battered and injured. The store stipulated the altercation occurred while its

employee was acting in the course and scope of employment, and the Jordan Court held:

“[w]hen an employer stipulates that an employee is acting within the scope of employment at the

time of the altercation and punitive damages are available against it under a theory of respondeat

superior, an additional claim for negligent hiring exposes the employer to no additional

liability,” “[t]hereby making any other theory for imposing liability on the employer unnecessary

and superfluous.” Id., ¶¶ 16, 21, 935 P.2d at 293-94.

       Defendant employers have asserted that under Jordan, in all negligence cases once the

Defendant employer admits/stipulates that the tortfeasor employee was an employee within the

course and scope of his/her employment at the time of the Plaintiff’s injury, then Plaintiff could

only pursue a vicarious liability (respondeat superior) claim against the employer. The

Defendant employers argued other claims for negligent hiring, training, retention and supervision

and for negligent entrustment, could not be pursue under Jordan.

                                                8
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 9 of 15



       Many Oklahoma state and federal trial courts accepted an impermissibly expansive

interpretation of the limited holding in Jordan, to permit employers to effectively insulate

themselves from negligent hiring, retention, training, supervision and entrustment claims in

Oklahoma courts by simply acknowledging that a negligent employee was acting within the

course and scope of his employment at the time the Plaintiff was injured. Thus, according to the

misinterpretation, no matter how unqualified, unfit, poorly-trained, or poorly-supervised an

employee was at the time of a Plaintiff’s injury and regardless of how egregious an employer’s

conduct was in hiring and entrusting the employee, the Defendant employer was given a free

pass on those issues.

       As noted above, on October 2, 2018, the Supreme Court of Oklahoma issued the opinion

in Fox v. Mize, 2018 OK 75, --- P.3d ---, as corrected (Oct. 2, 2018). The Fox opinion

specifically holds that a Plaintiff may pursue a negligent entrustment claim along with

respondeat superior claims against the employer of an employee who injured a Plaintiff. More

importantly for the purposes of this case, the Fox case holds Jordan case “is limited to its facts.”

2018 OK 75, ¶ 14, n. 12 (emphasis ours). In other words, the Oklahoma Supreme Court has

stated the Jordan case is limited to cases involving an intentional tort or battery committed by an

employee. With the pronouncement in the Fox case:

       [1] Negligent hiring, retention, training, supervision and entrustment claims are
       well-recognized, distinct and separate causes of action in Oklahoma against an
       employer and may simultaneously pursued in a negligence action against the
       employer, whose employee has caused injury to the Plaintiff.

       [2] An unbridled expansion of the intentional tort/battery Jordan case was never
       intended by the Oklahoma Supreme Court to exclude claims for negligent hiring,
       training, retention and supervision of its employee in all tort cases.

       [3] The Fox case confirms the underlying facts of Jordan and the Court’s careful
       and precise language used in Jordan demonstrates its holding is limited to cases


                                                 9
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 10 of 15



       where the employee commits an intentional tort or battery, thus does not apply in
       a an ordinary negligence action.

       In the Fox case, a personal representative of the estate of motorcyclist, who died during

collision involving tractor-trailer, brought action against the driver of tractor-trailer for

negligence and negligence per se and against driver’s employer for negligent entrustment,

negligent hiring, training, and retention; negligence; negligence per se; and respondeat superior.

The trial court granted the employer’s partial motion to dismiss as to negligent-hiring claim, but

denied motion as to negligent-entrustment claim. The employer filed petition for writ of

certiorari arguing the negligent entrustment claim should not have been permitted to proceed.

Certiorari was granted by the Oklahoma Supreme Court and the Court affirmed the district

court’s ruling:

       Finally, (the trucking company) argues that this Court’s decision in Jordan v.
       Cates, 1997 OK 9, 935 P.2d 289, requires dismissal of the negligent entrustment
       claim. In Jordan, a customer went into a convenience store, and an altercation
       ensued between the customer and an employee of the store. The customer sued
       the employee for battery and alleged that the convenience store was vicariously
       liable for the acts of its employee under the doctrine of respondeat superior. The
       customer also alleged the convenience store was negligent in hiring and retaining
       the employee because the store knew or should have known the employee had
       violent tendencies. The store stipulated the altercation occurred while its
       employee was acting in the course and scope of employment, and we said that
       “[w]hen an employer stipulates that an employee is acting within the scope of
       employment at the time of the altercation and punitive damages are available
       against it under a theory of respondeat superior, an additional claim for negligent
       hiring exposes the employer to no additional liability.” Id., ¶ 21, 935 P.2d at 294.

       The facts in Jordan are distinguishable from the case at bar because Jordan
       involved a battery claim against the employee and a negligent hiring claim against
       the employer. Because the Plaintiff in this case did not appeal the district court’s
       dismissal of the negligent hiring claim, we need not determine whether a
       negligent hiring claim should be treated differently than a negligent entrustment
       claim.12 Upon consideration, we conclude that an employer’s liability for
       negligently entrusting a vehicle to an unfit employee is a separate and distinct
       theory of liability from that of an employer's liability under the respondeat
       superior doctrine. An employer’s stipulation that an accident occurred during the
                                               10
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 11 of 15



       course and scope of employment does not, as a matter of law, bar a negligent
       entrustment claim.

Fox v. Mize, 2018 OK 75, ¶¶ 13-14. Footnote 12 to the Fox opinion states:

       We recognize the tension in our case law in this regard. As one federal district
       court has stated: “It is difficult to discern a persuasive basis for treating a claim
       for negligent entrustment differently from a claim for negligent hiring” because
       both “presumably rely on the employer's own acts or negligence.” Warner, 5:16-
       cv-00305-HE (Feb. 10, 2017). However, the issue is not currently before us on
       appeal. We do take this opportunity, however, to expressly state that, for now,
       the holding in Jordan is limited to its facts.

Fox v. Mize, 2018 OK 75, ¶ 14, n. 12 (emphasis ours). One of the cases the Fox Court cited as

example of a federal court allowing negligent hiring, training, and retention claims to proceed

despite an employer's stipulation of course and scope, was Ramiro v. J.B. Hunt Transport

Services, Inc., Case No. CIV-04-1033-M, filed in the U.S. District Court for Western District of

Oklahoma. In the April 8, 2005 Order in Ramiro, federal District Judge Vicki Miles-LaGrange

explained:

       For all of the above-stated reasons, the Court finds the holding in Jordan is
       limited to cases involving intentional torts. Thus, the holding has no application in
       the case at bar, and in no way precludes Plaintiffs’ negligent hiring, training, and
       retention claim. As Defendants have not advanced any alternative grounds for
       this Court to question the viability of Plaintiffs’ negligent hiring, training, and
       retention claim, in view of the fact that Oklahoma courts explicitly recognize such
       claims, see, e.g., N.H., 998 P.2d at 600, as well as the propriety of pursuing
       similar claims simultaneously with respondeat superior claims, Nat’l Trailer, 375
       P.2d at 929, and considering the facts of this particular case, which on their face
       indicate that such a claim could at least potentially result in a jury verdict in
       Plaintiffs’ favor, the Court finds that Plaintiffs should be permitted to amend their
       Petition by adding a claim that Hunt negligently hired, trained, or retained
       (Defendant driver).

Order, pp. 6-7 [Exhibit “4”.]. Judge Miles-LaGrange held the Jordan rule should, under the

actual language of that case, be properly applied narrowly to intentional tort cases and not

broadly, to all cases including negligence cases:

                                                11
         Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 12 of 15



       [T]he Court is persuaded that the narrower language of Jordan’s syllabus, in
       which the Oklahoma Supreme Court’s holding is limited to cases involving
       physical altercations, accurately reflects the intent of that court. …

       [T]he language and citations contained in the body of the Jordan opinion, which
       support the narrower holding set out in the syllabus. For example, the Oklahoma
       Supreme Court discussed the doctrine of respondeat superior in the context of an
       “employee’s intentional tort,” 935 P.2d at 292 (emphasis added), rather than with
       respect to torts generally. …

       If the Jordan court intended to pronounce a new substantive rule with application
       in cases factually distinguishable from the case then under consideration, as
       Defendants maintain it did, one would reasonably expect that the court would do
       so explicitly. Clearly, it did not. …

       If the Oklahoma Supreme Court intended to extend its Jordan holding to
       negligence cases, one would expect to find some recognition of, if not reliance
       upon, that extended holding in Oklahoma case law. Clearly, that has not
       happened.

Id., pp. 5-6. Judge Miles-LaGrange’s narrow interpretation of the Jordan opinion, in which she

ruled that Jordan was limited it to intentional tort or assault and battery cases proved correct.

Jordan simply was never intended to apply to negligence cases generally.

       Additionally, a claim for negligent hiring, training, retention and supervision, should be

allowed as it is supported by the evidence developed during the discovery process. Plaintiff’s

expert Vern Cunningham provided opinions in support of Plaintiff’s claim for negligent hiring,

training, retention and supervision. A summary of those opinions are as follows:

       Non-Compliant Hiring, 2014
       “As a former transportation professional I recruited; hired; and terminated an estimated
       hundreds of drivers in 20+ years. I fully recognize the possibility of a discrepancy going
       unnoticed in the accumulation of documents required for a Driver Qualification file.
       Beginning with an incomplete and erroneous Application for Employment, the
       Departments in US Xpress, Inc. responsible for compliance with the required Department
       of Transportation documents as well as their internal hiring guidelines repeatedly fell
       short of what should have been the goal of compliance. US Xpress, Inc. should not have
       extended employment to Glenn M. Anders in April, 2014.”

       Orientation and Safety Training

                                               12
  Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 13 of 15



“The absence of documentation of the training provided on the safety topics included in
the US Xpress, Inc. Drivers Handbook Table of Contents; the US Xpress Orientation Fast
Track Schedule; and the 2015 Quarterly Safety Campaign render the intent of the training
impotent. Without documentation that Mr. Anders (1) received the training; and (2) Mr.
Anders comprehended the training received; there is simply no evidence such training
existed. This opinion is further substantiated by the repeated safety failures on specific
topics that US Xpress, Inc. claims to have provided to Mr. Anders, with no remedial
training to correct the obvious lack of driving skills.”

Negligent Retention, 2015
“It is published in the US Xpress, Inc. Driver Hiring Guidelines that no driver will be
hired if he or she had more than 3 preventable accidents in the last 36 months prior to
application to US Xpress, Inc. Mr. Anders was hired with knowledge of 2 preventable
accidents and the missing information on what could have possibly been a 3rd. Within the
first 3 months of his 2nd employment with US Xpress, Inc., Mr. Anders had no less than 3
preventable accidents. Yet, US Xpress, Inc. chose to keep Mr. Anders employed.
Retaining Mr. Anders after such dismal safety performance demonstrates a blatant
disregard for hiring and retaining a higher quality of driver. Competition is fierce in the
trucking industry; however safety should not be compromised under the pressure of
driver retention.
It is my opinion, based on my experience as a former transportation professional; Mr.
Anders should have been terminated long before the 4th preventable accident that leads to
this matter.”

Supervision
“As a former transportation professional, I find it alarming that a large carrier such as US
Xpress, Inc. appears devoid of:

 A consistent written policy for determining the application of probation and progressive
discipline for employees with repeated preventable accidents. Mr. Tomshack testified on
Page 136 & 137 of his deposition of a preventable accident by Mr. Anders. Mr. Anders
was not placed on probation because he was already on probation for another preventable
accident. Common sense demands that probation has consequence. If an employee is
already on probation and repeats the behavior that landed him on probation initially, you
should terminate that employee. You don’t look the other way and ignore the process.

And

A written retention policy that dovetails with a written policy for the application of
probation and progressive discipline. Mr. Tomshack, on Page 130 of his deposition,
testified of “unspoken rules” when determining whether to retain a driver or not. He
states, “Review the driver’s profile, make that determination. The driver’s on probation,
you know, you need to look and see what kind of accident happened after probation and
make that determination. I mean, that’s pretty much it. We’ve given the authority to each
of my field staff who review the accidents and driver’s profiles the authority to make that
determination.””

                                        13
          Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 14 of 15



Plaintiff’s expert provides a full analysis in support of Plaintiff’s claim for negligent hiring,

training, retention and supervision, in his report. (Exhibit 5).

                                        III. CONCLUSION

       The Supreme Court of Oklahoma has made it clear in Fox v. Mize that Jordan v. Cates

does not prevent Plaintiff from simultaneously pursuing negligent hiring, training, retention and

supervision and a negligent entrustment claim against the Defendant employer. Under the facts

and circumstances of this case and the recent pronouncement in Fox, leave of Court should be

granted to allow Plaintiff to file an amended Complaint and assert these additional claims.

       WHEREFORE, premises considered, Plaintiff’s pray this Honorable Court to grant

Plaintiff leave of Court to file an amended Complaint to specifically allege the Defendant, U.S.

Xpress, Inc. may be liable for negligent hiring, training, retention and supervision of its

employee, Defendant truck driver, Glenn Anders.


                                               Respectfully submitted,


                                                /s/ Monty L. Cain
                                               MONTY L. CAIN, OBA #15891
                                               Cain Law Office
                                               10415 Greenbriar Pl., Suite A
                                               P. O. Box 892098
                                               Oklahoma City, OK 73189
                                               Phone: (405) 759-7400 Fax: (405) 759-7424
                                               Email: monty@cainlaw-okc.com
                                                      anthony@cainlaw-okc.com
                                               Attorney for Plaintiff




                                                  14
         Case 5:17-cv-00655-C Document 90 Filed 11/14/18 Page 15 of 15



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 14 day of November, 2018, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

Peter L. Wheeler, OBA #12929
PIERCE COUCH HENDRICKSON
BAYSINGER & GREEN, LLP
P.O. Box 26350
Oklahoma City, Oklahoma 73126
Telephone: 405-235-1611
Facsimile : 405-235-2904
pwheeler@piercecouch.com
Attorney for Defendants

                                           /s/ Monty L. Cain
                                           MONTY L. CAIN, OBA #15891




                                              15
